In a child visitation proceeding pursuant to Family Court Act article 6, the mother appeals from so much of an order of the Family Court, Nassau County (Pessala, J.), dated May 13, 2004, as, after a hearing, granted the father’s petition for visitation with the parties’ son.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Visitation is a joint right of the noncustodial parent and child (see Weiss v Weiss, 52 NY2d 170, 175 [1981]). Here, while the child did express a preference to end visitation with the father, the record supports the Family Court’s determination that, in light of the child’s age, maturity, and susceptibility to influence from the mother, visitation was nevertheless in the child’s best interests (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Matter of Brian M. v Nancy M., 227 AD2d 404 [1996]; Matter of Gerald D. v Lucille S., 188 AD2d 650 [1992]).
The mother’s remaining contention is not properly before this Court. Miller, J.P, Ritter, Goldstein and Lunn, JJ., concur.